Citation Nr: 1221074	
Decision Date: 06/15/12    Archive Date: 06/22/12

DOCKET NO.  05-12 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, as due to an undiagnosed illness, or as secondary to service connected chronic angina.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in February 2010 and January 2012 for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran underwent a VA examination in July 2010 in order to determine the etiology of the Veteran's respiratory disability.  The examiner was unable to diagnose any current respiratory disability.  However, the examiner opined that the Veteran's dyspnea was not due to or a result of active duty exposure to asbestos or treatment for tuberculosis.  In its January 2012 Remand, the Board noted that the rationale provided by the examiner focused solely on tuberculosis; and that the rationale failed to explain why the Veteran's respiratory disorder is not due to exposure to asbestos.  The Board also recognized that the Veteran's respiratory symptoms could have been manifestations of an undiagnosed illness.  Finally, the Board noted that the Veteran was recently granted service connection for chronic angina, and that his respiratory disability may have been proximately due to, or aggravated by, his service connected angina.  

The Board remanded the claim for a more thorough medical opinion regarding (a) whether or not the Veteran's respiratory disability is related to exposure to asbestos during service, (b) whether or not the Veteran's respiratory symptoms are manifestations of an undiagnosed illness, and (c) whether it is as likely as not that the Veteran's respiratory disability is proximately due to or aggravated by his service-connected angina.  Additionally, the examiner was to acknowledge and discuss any lay evidence of a continuity of symptomatology.  

The Veteran's representative argued, in its May 2012 Informal Hearing presentation, that the February 2012 medical opinion simply repeated the inadequate rationale provided in the July 2010 examination report.  The representative further argued that the February 2012 medical opinion failed to discuss the possibility that the Veteran's symptoms are manifestations of an undiagnosed illness; and that the examiner failed to render an opinion regarding whether the Veteran's respiratory disability is proximately due to or aggravated by his service-connected angina.  The Board agrees with the Veteran's representative.  Moreover, the February 2012 failed to acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The United States Court of Appeals for Veterans Claims (Court) in Stegall v. West, 11 Vet. App. 268 (1998) held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

The Board recognizes that the July 2010 examiner (who in turn provided the February 2012 medical opinion) was unable to diagnose any current respiratory disability.  However, as noted in prior remands, the Veteran had symptoms of dyspnea during service, was exposed to asbestos, and was treated for tuberculosis. Additionally, in February 2006, he was admitted to the hospital for chest pains and shortness of breath; and he was diagnosed with probable mild chronic obstructive lung disease.  Finally, the Veteran continues to provide lay evidence of respiratory symptoms that must be addressed.  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Obtain an addendum opinion to the July 2010 respiratory examination.  If required by the examiner, conduct another VA examination. 

a)  The examiner should provide a more thorough rationale for the negative medical opinion provided regarding the Veteran's respiratory disorder and his exposure to asbestos during service.

b) Since no clinical diagnosis was made regarding the respiratory system during the July 2010 examination, an opinion should be rendered as to whether the symptoms experienced by the Veteran are manifestations of an undiagnosed illness. 

c)  The examiner should also offer comments and an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's respiratory disorder is proximately due to or aggravated by his service-connected chronic angina.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated. 

If the claim remains denied, the Veteran should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


